Citation Nr: 0930880	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  08-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a vascular 
disorder, including thrombophlebitis of the left leg, to 
include as a result of exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to a vascular disorder and as a result of exposure to 
herbicides.  

3.  Entitlement to service connection for a skin condition, 
to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to 
December 1970.  He is currently in receipt of a permanent and 
total rating for nonservice-connected pension purposes 
primarily due to disabilities which are unrelated to those 
for which service connection is claimed herein.   

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a March 2007 rating decision in 
which the RO denied service connection for a vascular 
disorder, including thrombophlebitis of the left leg; 
peripheral neuropathy of the lower extremities; and a skin 
condition.  The Veteran alleges that all of the claimed 
disabilities were caused by his exposure to Agent Orange that 
leached into the air from contaminated aircraft parts at the 
former McCoy Air Force Base in Orlando, Florida.     

The Veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in June 2009; a copy of 
the transcript is in the record.




FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam Era; rather, all of the Veteran's service 
was took place within the continental United States.  Service 
department records show no evidence that the Veteran was ever 
exposed to herbicides, including Agent Orange, during active 
duty.  

2.  There is no competent evidence that any claimed vascular 
disorder, including a history of thrombophlebitis of the left 
leg, is related to his service or to claimed exposure to 
herbicides during his service.  The Veteran's 
thrombophlebitis was first shown more than 10 years after his 
discharge from military service.

3.  The evidence does not show that the Veteran currently has 
peripheral neuropathy of the lower extremities.  However, to 
the extent that this disability exists, there is neither any 
competent evidence that this condition was present during, or 
within a year of, the Veteran's service, nor that it is 
otherwise related to his service, including claimed exposure 
to herbicides during service.  As service connection for a 
vascular disorder has not been established, there is no legal 
basis for a grant of service connection for peripheral 
neuropathy of the lower extremities, as secondary to a 
vascular disorder.

4.  The evidence does not show that the Veteran currently has 
a skin disability that is related to his military service, 
including claimed exposure to herbicides during his service.  


CONCLUSIONS OF LAW

1.  A vascular disorder, including a history of 
thrombophlebitis of the left leg, was not present in service 
and is not shown to have been caused by a disease or injury 
in service, including claimed exposure to herbicides, nor may 
it be presumed to have occurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

2.  Claimed peripheral neuropathy of the lower extremities 
was not present in, or otherwise related to, his service, 
including claimed exposure to herbicides, nor may this 
disorder be presumed to have been occurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

3.  The claim for service connection for peripheral 
neuropathy of the lower extremities, as secondary to a 
vascular disorder, is without legal merit.  38 C.F.R. § 3.310 
(2008).

4.  The Veteran was not shown to have a skin disorder that 
was present in, or otherwise related to, his service, 
including claimed exposure to herbicides.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a)  (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  

Here, the above cited notice requirements were satisfied by a 
November 2006 pre-rating letter sent to the Veteran by VA's 
Orlando Mini Service Center.  In this letter, VA informed the 
Veteran of its duty to assist him in substantiating his 
claims under the VCAA and the effect of this duty upon his 
claims, as well as what information and evidence must be 
submitted by the Veteran.  The Veteran was also provided 
information concerning what he needed to show in order to 
establish service connection for his claimed disabilities and 
about how VA determines disability ratings and effective 
dates. 

In addition to fulfilling its duty to notify claimants, VA 
also must make reasonable efforts to assist them in obtaining 
evidence necessary to substantiate their claims, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating such claims.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In connection with the current appeal, VA 
has associated with the record the Veteran's service 
treatment records, private and VA medical records, Social 
Security Administration (SSA) records, a transcript of the 
June 2009 hearing, transcripts of hearing testimony presented 
in connection with several prior claims made by the Veteran, 
and written statements made by the Veteran and his 
representative, on his behalf.  The Veteran has not indicated 
that any additional treatment records exist that are relevant 
to his claims.  

The Veteran was not afforded a VA examination with respect to 
his claims.  In this regard, the Board notes that VA is 
required to provide a medical examination or medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5107A (d).  An 
examination is considered necessary if the record contains 
competent evidence that (a) the Veteran has a current 
disability or persistent or recurrent symptoms of a 
disability; (b) the disability or symptoms may be associated 
with the Veteran's service; and (c) the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  In this case VA was not required to 
provide an examination because the record does not contain 
any competent evidence that any of the Veteran's claimed 
disabilities are in any way associated with his military 
service and the Veteran is not presently service connected 
for any disabilities upon which to premise a claim for 
secondary service connection.

For the above discussed reasons, VA find that the 
requirements of the VCAA were met.

II. Service Connection

Generally, the Veteran alleges that, while he was stationed 
at McCoy Air Force Base near Orlando, Florida, he was exposed 
to herbicides from contaminated aircraft on the flight line.  
The Veteran maintains that these aircraft, including KC-135 
refueling aircraft and B-52 bombers, were sometimes used to 
transport herbicides to Vietnam and/or Southeast Asia.  The 
Veteran alleges that Agent Orange may have contaminated these 
planes and "aerosoled" when exposed to the Florida heat and 
petrochemical fumes on the flight line.  He claims that this 
contaminated the air on the entire flight line, causing all 
flight line personnel to have been exposed to herbicides. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b). If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge if the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where 
a disability is proximately due to, or the result of, a 
service connected disability.  38 C.F.R. § 3.310(a).  
Additionally, any increase in severity of a non-service 
connected disease or injury that is proximately due to, or 
the result of, a service connected disability, will be 
service connected.  38 C.F.R. § 3.310(b); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability 
a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).  If so, the veteran is thereby entitled to 
a presumption of service connection for certain disorders 
listed under 39 C.F.R. § 3.309(e).  These diseases are 
chloracne; type II diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy (defined 
as transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset); porphyria cutanea 
tarda; prostate cancer; respiratory cancers; AL amyloidosis, 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 
Fed. Reg. 32,345-32,407 (June 12, 2007).  Thrombophlebitis 
and peripheral neuropathy are not listed among the 
presumptive diseases for which service connection may be 
granted on the basis of exposure to herbicides under 38 
C.F.R. § 3.309(e).  Therefore, service connection may not be 
granted for either on the basis of the presumptive regulatory 
provisions just discussed.  Notwithstanding the foregoing, a 
Veteran is not precluded from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994).

Also, in addition to those presumptions associated with 
Vietnam Era service, other unrelated regulatory presumptions 
provide that certain chronic diseases, including neuropathy 
may be presumed to have been incurred during service merely 
if they become manifested to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).


	A.  Vascular Disorder, to Include Thrombophlebitis of 
the Left Leg

The Veteran claims that he has a vascular disorder that was 
caused by his service, specifically by exposure to Agent 
Orange.  

The evidence shows that the Veteran's service took place 
entirely within the continental United States and the Veteran 
does not claim that he was ever stationed in Vietnam.  
Rather, after basic training the Veteran was stationed at 
McCoy Air Force Base in Florida.  Therefore, the presumption 
of exposure to herbicides applicable to Veterans who served 
in Vietnam during the Vietnam War does not apply in this 
case.  

Nor does the evidence show that the Veteran was otherwise 
exposed to any type of herbicide agent while he was in the 
service.  His DD-214 lists his military occupational 
specialty (MOS) as administrative specialist, analogous to 
the civilian occupation of clerk-typist.  At his June 2009 
hearing, the Veteran acknowledged that he never observed a 
spill or an open container of a herbicide and that he did not 
work directly with aircraft maintenance.  Rather, per his own 
testimony, he was responsible for completing and processing 
forms.  Thus, even assuming that aircraft at McCoy Air Force 
Base were contaminated with herbicides, the Veteran's job 
duties did not cause him to come into direct contact with 
these aircraft.  In any event, there is no competent evidence 
either that these aircraft were, in fact, contaminated, or 
that such alleged contamination somehow polluted the air on 
the flight line.  Notably, the Veteran did not personally 
witness any such contamination occur and did not know what 
specific missions the aircraft performed.  Rather, his 
hearing testimony indicates that he simply concluded that, 
based on the type of aircraft serviced at McCoy Air Force 
Base, some of them must have been used in operations 
involving Agent Orange and that this must have caused them to 
become contaminated and to remain so contaminated after 
returning to the United States.  

The Veteran then claimed that he did unspecified research 
indicating that Agent Orange "aerosols at 85 degrees" and 
that its effects were intensified by petroleum fumes.  There 
is no indication that the Veteran possesses any specialized 
scientific or technical expertise rendering him competent to 
provide an expert opinion concerning the chemical properties 
of Agent Orange, including whether transporting herbicides 
would necessarily cause an aircraft to become contaminated, 
how long such contamination would last, the conditions under 
which a herbicide on a solid surface would become airborne, 
the effects of other chemicals on the herbicide, or how far 
it was capable of dispersing once airborne.  

Given the above facts, there is no basis to conclude that 
just because the Veteran worked at or near a flight line that 
serviced aircraft that may have flown in Vietnam he was at 
least as likely as not exposed to a herbicide.  Notably, in 
this regard, in an August 2007 response to an inquiry from 
VA, the service department responded that there was no record 
that this Veteran was ever exposed to herbicides.

The Board notes that the Veteran argued that since a VA 
Medical Center (VAMC) "Outpatient Routing Slip" indicated 
that the Veteran was exposed to Agent Orange this proves that 
such exposure actually occurred.  The Board observes that 
this paper was not generated by the Veteran's service 
department, which is the entity that would have records 
showing whether the Veteran was exposed to herbicides.  VAMCs 
do not independently determine whether a Veteran was exposed 
to a herbicide nor do they have the information necessary to 
do so.  Furthermore, this routing slip was generated after 
the Veteran told VAMC personnel that he was exposed to Agent 
Orange.  Thus, it reflects only the fact that the Veteran 
reported Agent Orange exposure.  Contrary to the Veteran's 
assertions, it is not evidence that the Veteran was actually 
exposed to any type of herbicide.

Insofar as the Veteran was not shown to have been exposed to 
herbicides during his service, there is no evidence that such 
exposure caused the Veteran to develop any type of vascular 
disease.  

Furthermore, vascular disease, including thrombophlebitis, is 
not one of the disabilities listed in 38 C.F.R. § 3.309(e).  
Therefore, even if the Veteran was exposed to a herbicide 
agent during his service, service connection could not be 
granted absent medical evidence showing the existence of a 
nexus between this disability and such exposure.  The 
Veteran's belief that his disability was caused by exposure 
to Agent Orange is not sufficient evidence of a nexus; he 
lacks the specialized training and credentials to offer an 
opinion as to the etiology of a medical disorder.  See, e.g. 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Likewise, there is no evidence that the Veteran's vascular 
disorder was either present during his service or that it was 
caused by any disease or injury that occurred during his 
service.  The Veteran's service treatment records do not show 
any complaints of, or treatment for, thrombophlebitis or any 
other vascular disorder.  The report of the Veteran's 
separation physical in November 1970 does not reflect that 
the Veteran then had any vascular problems or history of 
abnormal blood clotting.  While both VA and private treatment 
records show that the Veteran has a long history of recurrent 
thrombophlebitis for which he is currently treated with 
anticoagulant medications, this disability was first noted in 
or about the mid-1980's.  The Veteran was treated for 
pulmonary emboli from October to November 1984, and his 
vascular problems appear to date from approximately that 
time.  This was more than 13 years after the Veteran's 
discharge from service.  

	B.  Bilateral Peripheral Neuropathy

The Veteran claims that he has peripheral neuropathy that was 
either directly caused by his military service, including 
exposure to a herbicide agent in service, or alternatively 
that it is secondary to his vascular disorder. 

At the outset, the Veteran's treatment records do not show 
that he is currently diagnosed with, or treated for, 
peripheral neuropathy, although a note indicates that the 
Veteran had a history of this disorder.  It is unclear 
whether this notation is simply based on the report of the 
Veteran.  

However, even assuming the Veteran currently has peripheral 
neuropathy, this disorder is not shown to be related to the 
Veteran's military service.  The Veteran's service treatment 
records do not show any complaints of, or treatment for, 
peripheral neuropathy, nor is there any credible evidence 
that this disability developed within one year of the 
Veteran's discharge from the service.  

While the Veteran submitted a statement in which he claimed 
that he had peripheral neuropathy of the lower extremities 
since 1970, VA medical records indicate that the Veteran told 
a VA health care provider that he experienced symptoms of 
peripheral neuropathy around 2003, which is more than 30 
years after his service. 

Assuming that the Veteran currently has peripheral 
neuropathy, this disorder was not shown until many years 
after his service.  For example, a VA hospital admission form 
dated in March 1975 reflects that a comprehensive physical 
was then performed, and there was no mention of peripheral 
neuropathy.  The Veteran was examined by the SSA in 1984 and, 
at that time, the only physical disability that was noted was 
status post possible pulmonary embolus.  A letter dated in 
February 1991 from the Veteran's private physician provided 
in support of one of the Veteran's disability claims, 
references the Veteran's thrombophlebitis and possible 
degenerative arthritis but did not mention any peripheral 
neuropathy.  The Veteran was also examined multiple times by 
VA with respect to his claims for nonservice-connected 
pension benefits, including in 1995 and 2000, and he was not 
diagnosed with peripheral neuropathy during either of those 
examinations.  While there is a February 1992 letter from a 
private doctor that indicates that the Veteran then 
complained of pain and numbness in the legs, there is no 
indication that this physician diagnosed peripheral 
neuropathy, and, in any event, he related the Veteran's 
symptoms to a car accident that occurred in 1983.    

Also, to the extent that the Veteran has peripheral 
neuropathy of the lower extremities, there is no competent 
evidence that this condition was caused by exposure to 
herbicides.  As previously discussed, the evidence does not 
show that the Veteran was ever exposed to a herbicide agent 
while he was in the service.  Moreover, the only types of 
neuropathy associated with exposure to herbicide agents per 
38 C.F.R.  3.309(e) are acute and subacute peripheral 
neuropathy.  To the extent the Veteran currently has 
peripheral neuropathy, it would not meet the definition of 
either acute or subacute peripheral neuropathy insofar 
because, per 38 C.F.R. § 3.309(e) note 2, these conditions 
appear within weeks or months of exposure to an herbicide 
agent and resolve within two years of onset.  The Veteran was 
discharged from military service more than 35 years before 
filing this claim so any current neuropathic symptoms do not 
fall into the above regulatory definition.  The Veteran has 
not submitted any competent evidence that he has peripheral 
neuropathy due to claimed herbicide exposure.  As previously 
noted, while this may be the Veteran's opinion, he is not 
competent to diagnose, or provide expert testimony regarding 
the etiology of, any medical disorder.  See, e.g. Espiritu, 2 
Vet. App. at 494-495.

Finally, in view of the Board's decision denying service 
connection for a vascular disorder, as noted above, there is 
no legal basis for granting service connection for peripheral 
neuropathy as secondary to a vascular disorder.  Where, as 
here, service connection for the primary disability has been 
denied, the Veteran cannot establish entitlement to service 
connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary 
condition.  Under these circumstances, the Board must deny 
the claim for secondary service connection for peripheral 
neuropathy as without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).
 
	C.  Skin Disorder

The Veteran claims that he has a skin disorder that is due to 
exposure to herbicides while in service.  At his hearing in 
June 2009, the Veteran testified that he was diagnosed with 
skin cancer.  This is not reflected in the Veteran's 
treatment records, although there is some mention of 
complaints by the Veteran of skin rashes and a visible skin 
rash on the Veteran's arms was noted by a medical 
practitioner in 2003.

To the extent that the Veteran has skin cancer or any other 
disability of the skin, there is no evidence that this 
disorder began in, or was caused, by the Veteran's service.  
With respect to his claim that his skin condition is due to 
exposure to Agent Orange, as noted above, there is no 
evidence that this Veteran was exposed to Agent Orange during 
his service.  Additionally, neither skin cancer nor any other 
skin disability other than chloracne is associated with 
herbicide exposure per 38 C.F.R. § 3.309(e).  There is no 
evidence that the Veteran was diagnosed with chloracne, and 
he has not submitted any evidence, other than his own 
opinion, linking his skin disability to herbicide exposure.  
As previously noted, the Veteran is not competent to provide 
expert testimony regarding the etiology of a medical 
disorder.  See, e.g. Espiritu, 2 Vet. App. at 494-495.  

The Veteran's service treatment records do not show treatment 
for a chronic skin disorder.  His skin was noted to be normal 
at his separation examination in November 1970.  The Veteran 
told a VA medical professional that his skin problems began 
in 2003, over 30 years after his service.  At his hearing in 
June 2009, the Veteran admitted the onset of his skin 
disorder was not until he was 53 years old.  Insofar as the 
Veteran was discharged from the military at age 20, this was 
not until approximately 33 years after his service discharge.  
There is no evidence the Veteran's skin disorder was present 
in service or was caused or aggravated by his service.  There 
is no evidence suggestive of a link between any skin disorder 
and the Veteran's military service.

In addition to the medical evidence, in adjudicating these 
claims, the Board has considered the assertions of the 
Veteran and his representative; however, none of this 
evidence provides a basis for allowance of the claims.  As 
indicated above, the claims turn on the medical matters of 
current disability (a medical diagnosis) and whether there 
exists a relationship between any current disability and 
service (a medical nexus), matters within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the Veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
Veteran's claims for service connection for a vascular 
disorder, to include thrombophlebitis, peripheral neuropathy 
and a skin disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


Service connection for a vascular disorder, including 
thrombophlebitis of the left leg, to include as a result of 
exposure to herbicides, is denied.

Service connection for peripheral neuropathy of the lower 
extremities, to include as secondary to a vascular disorder 
and as a result of exposure to herbicides, is denied.  

Service connection for a skin condition, to include as a 
result of exposure to herbicides, is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


